The present application is being examined under the First Inventor to File Provisions of the AIA 
OFFICE ACTION
Claim Rejections - 35 U.S.C. §103
Note:	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
1.	The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
103(a) Conditions for patentability. NON-OBVIOUS SUBJECT MATTER:
. A patent for a claimed invention may not be obtained, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
2.	Claims 1-20 are rejected under 35 U.S.C. §103(a) as being unpatentable over Kitada et al (U.S. Patent No. 10,199,559) in view of Hatano et al (U.S. Patent No. 8,674,589).
In re claim 1, Kitada discloses a piezoelectric component 1 comprising:
- a piezoelectric element 300 including a piezoelectric ceramic layer 70 and a sintered metal layer (i.e., seed layer 65, in col. 6, ln.49) on at least a first main surface of piezoelectric ceramic layer 70, the sintered metal layer containing a non-precious metal; and
- a protective layer (i.e., piezoelectric element holding portion 31, Fig. 3B & col. 6, ln.17) containing an elastic body covering first and second opposed main surfaces of the piezoelectric element 70.
Kitada is silent about piezoelectric ceramic layer 70 containing 90 mol % or more of a perovskite compound.  Hatano, teaching an analogous art to that of Kitada, discloses a piezoelectric element:
- a piezoelectric element [Figs. 2-5] including a piezoelectric ceramic layer 201 and a sintered metal layer (i.e., electrodes 204, in col. 8, lns.32-42) on at least a first main surface of piezoelectric ceramic layer 201, the sintered metal layer containing a non-precious metal; and
- a protective layer (not shown, the claimed piezoelectric element obviously encapsulated by case/layer) containing an elastic body covering first and second opposed main surfaces of the piezoelectric element.
Hatano also discloses the piezoelectric ceramic layer 101 containing 90 mol % or more of a perovskite compound (i.e., “2 mol% or less of M2O (of ZrO2, or of MnO) can be mixed with 100 mol of piezoelectric ceramic,” in col. 7, lns.5-32), wherein the perovskite compound contains niobium, an alkali metal, and oxygen [col. 8, lns.47-65].

    PNG
    media_image1.png
    90
    294
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    347
    641
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    187
    279
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    226
    280
    media_image4.png
    Greyscale
 
Applicant(Figs.1) VS. Kitada (US Pat. 10,199,559)Figs.3B,4 & Hatano (US Pat. 8,674,589)Fig.3 
Hatano suggests electrode 204 with thickness of 0.5 to 2µm, but not “a thickness of piezoelectric element being 100µm or less.”  It would have been obvious to a person having skills in the art to have modified the piezoelectric element of Hatano by utilizing the claimed “thickness of the piezoelectric element being 100 µm or less.” Since this is merely an element thickness that may be desired for a given application, it has been held that modifying the element of a semiconductor piezoelectric component art involves routing skill in the art.  See MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 2, Kitada discloses the protective layer 31 covering an end surface of the piezoelectric element 300 [Figs. 3B, 4].
In re claim 3, Kitada does not suggest a thickness of the protective layer 31 being three times or more a total thickness of the sintered metal layer 80 and the piezoelectric ceramic layer 70 [Fig. 3B].
It would have been obvious to a person having skills in the art to have modified the piezoelectric element of Kitada by utilizing the claimed “thickness of the protective layer being three times or more a total thickness of the sintered metal layer and the piezoelectric ceramic layer.” Since this is merely a layer thickness that may be desired for a given application, it has been held that modifying the protective layer of a semiconductor piezoelectric element art involves routing skill in the art.  See MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955).
In re claims 4-5, Kitada suggests the thickness of protective layer 31 being 10cm or less [col.6,ln.50-60]
In re claims 6-7, Kitada does not disclose the elastic body having an Asker C hardness of 5 to 150, nor having a Young’s modulus of 0.05 to 8GPa.
The Examiner notes that the specification contains no disclosure of the critical nature of the claimed “elastic body having an Asker C hardness, having a Young’s modulus” of any unexpected results arising therefrom. Where patentability is said to be based upon the particular chosen feature, or upon another variable recited in a claim, the Applicant must show that the chosen features are critical.
In re claim 8, Kitada does not suggest the elastic body containing at least one material selected from polyethylene terephthalate, …polycarbonate, polylactic acid, Teflon®, silicone, and urethane.
It would have been obvious to a person having skills in the art to have modified the elastic body of Kitada by utilizing polyethylene terephthalate, …polycarbonate, polylactic acid, Teflon®, silicone, and urethane.  Since this is merely an alternative body material, it has been held that substituting one known material for another involves routine skill in the semiconductor piezoelectric art. MPEP 2144.06 & In re Leshin, 125 SUPQ 416.
In re claim 9, Kitada also discloses a reinforcing member 51, 52 on a surface of the protective layer 31 opposite to a surface of the protective layer in contact with the piezoelectric element 70 [Figs. 3B & 4].
In re claim 10, Kitada suggest the reinforcing member 51 containing silicon dioxide [Fig. 4 & col. 5, ln.3], but not from carbon fiber, glass fiber, cellulose fiber, and metal fiber.
It would have been obvious to a person having skills in the art to have modified the reinforcing member of Kitada by utilizing carbon fiber, glass fiber, cellulose fiber, and metal fiber.  Since this is merely an alternative member material, it has been held that substituting one known material for another involves routine skill in the piezoelectric component art. MPEP 2144.06 & In re Leshin, 125 SUPQ 416.
In re claims 11-12, Katano discloses a conductive wire 121 electrically connected to the piezoelectric element 300 [Fig. 3B], and a conductive sheet (i.e., zirconium oxide layer 52, in Fig 4 & col 5, ln.10-30] interposed between the conductive wire 121 and the piezoelectric element 300.
In re claim 13, Katano discloses the conductive wire 121 connected to the piezoelectric element 300 at a position where the piezoelectric element and the conductive wire do not overlap each other in a direction perpendicular to a main surface of the piezoelectric component 300 [Fig. 3B].
In re claims 14-15, Kitada discloses the conductive wire 121 connected to a piezoelectric element 300 by a conductive adhesive 56 [Figs. 3B & 4].
In re claims 16-17, Kitada discloses the conductive sheet 52 connected to the piezoelectric element 300 by a conductive adhesive 56 [col. 5, ln.11]. Kitada suggests conductive adhesive 56 containing “titanium oxide layer, a titanium layer, a silicon nitride layer, or the like” [col. 5, ln.15], but not an epoxy-based or silicone-based resin containing a conductive filler, or solder and a thermosetting resin.
It would have been obvious to a person having skills in the art to have modified the conductive adhesive of Kitada by utilizing “epoxy-based or silicone-based resin containing a conductive filler, or solder and a thermosetting resin.”  Since this is merely an alternative material of adhesive layer, it has been held that substituting one known material for another involves routine skill in the semiconductor piezoelectric art.  See MPEP 2144.06 & In re Leshin, 125 SUPQ 416. 
In re claim 18, Kitada does not suggest the non-precious metal being a metal containing at least one of nickel, copper, and aluminum.
It would have been obvious to a person having skills in the art to have modified the sintered metal layer of Hatano by utilizing nickel, copper, and aluminum.  Since this is merely an alternative member material, it has been held that substituting one known material for another involves routine skill in the piezoelectric component art.  See MPEP 2144.06 & In re Leshin, 125 SUPQ 416.
In re claim 19, Kitada discloses a sensor comprising the piezoelectric component [Fig.1 & col. 15, ln.9].
In re claim 20, Kitada discloses an actuator comprises the piezoelectric component [col. 15, ln.8].
Contact Information
3.	To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful.  Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.
Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
June 27, 2022											    /Calvin Lee/

    PNG
    media_image5.png
    7
    666
    media_image5.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815